DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 12/13/2021 which is a CON of PCT/EP2020/064762, filed on May 27, 2020, which claims priority to and the benefit of FR 19/06245 filed on June 12, 2019.  Claims 1 – 11 are examined.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France FR19/06245 on 06/12/2019. It is noted, however, that applicant has not filed a certified copy of the France FR19/06245 application as required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one reinforcement being formed by a portion of the wall forming … and/or having an overthickness” must be shown or the feature(s) canceled from Claim 1.  None of the original drawings illustrate the claimed overthickness.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the at least one cavity is configured to receive at least one equipment of a propulsion unit” must be shown or the feature(s) canceled from Claim 6.  None of the original drawings illustrate the claimed at least one equipment.  None of the original drawings illustrate exactly how the claimed “at least one cavity is configured to receive at least one equipment of a propulsion unit”.  Refer to the 35 USC 112(b) rejection below.  No new matter should be entered.
Figs. 3 and 4 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
	13A, 13B, and 130 - Figs. 3 and 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 9 - 11 are objected to because of the following informalities:  
Claim 1, l. 8 “flow path of the turbojet engine” is believed to be in error for --flow path of the aircraft bypass turbojet engine-- to maintain consistency within the claim. 
Claim 9, l. 1 “An aircraft turbojet engine comprising a fan casing according to Claim 1” is believed to be in error for --An aircraft bypass turbojet engine comprising [[a]] the fan casing according to Claim 1-- to maintain consistency among the claims. 
Claim 10, ll. 1 - 2 “The aircraft turbojet engine according to Claim 9, wherein the arms crossing the secondary stream flow path of the aircraft turbojet engine and to which” is believed to be in error for --The aircraft bypass turbojet engine according to Claim 9, wherein the arms crossing the secondary stream flow path of the aircraft bypass turbojet engine and to which-- to maintain consistency among the claims. 
Claim 11, l. 4 “secondary stream flow path of the turbojet engine” is believed to be in error for --secondary stream flow path of the aircraft bypass turbojet engine-- to maintain consistency among the claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The fan casing according to Claim 5, wherein the at least one cavity is configured to receive at least one equipment of a propulsion unit.”  As discussed in the Drawing Objection section above, none of the original drawings illustrate the claimed at least one equipment.  Similarly, none of the original drawings illustrate exactly how the claimed “at least one cavity is configured to receive at least one equipment of a propulsion unit”.  Original Specification Paragraphs [0022], [0025], [0056], [0059], [0060] merely repeats the claim language without any further details of the scope of the “at least one equipment”.  Original Specification Paragraph [0013] discloses that the “…the propulsion unit formed by the turbojet engine and its nacelle”.  Therefore the broadest reasonably interpretation of ‘at least one equipment’ encompasses almost anything that can be use on or with the turbojet engine and its nacelle such as a screwdriver, wrench, borescope, etcetera.  Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because broadly claiming almost anything failed to particularly point out and distinctly claim the subject matter which the joint inventors regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight, III et al. (8,616,834).
Regarding Claim 1, Knight discloses, in Figs. 1 - 8, all the claimed limitations including a fan casing for an aircraft bypass turbojet engine (10 – Fig. 1), the fan casing comprising: one single wall configured to form at least one portion of an outer skin of a nacelle (Fig. 1), the wall comprising at least one reinforcement (labeled in Fig. 8 marked-up below) for stiffening the fan casing, the at least one reinforcement being formed by a portion of the wall forming at least one annular area projecting towards an inside of the nacelle and/or having an overthickness (labeled in Fig. 8 marked-up below), the at least one reinforcement being further configured for fastening (88 – bolt holes, Col. 4, ll. 30 - 40) the fan casing to arms (40) crossing a secondary stream flow path (bypass flow path) of the turbojet engine (10 – Fig. 1).

    PNG
    media_image1.png
    764
    917
    media_image1.png
    Greyscale


Re Claim 9, Knight discloses the invention as claimed and as discussed above, including an aircraft turbojet engine (10 – Fig. 1) comprising a fan casing according to Claim 1.
Re Claim 10, Knight discloses the invention as claimed and as discussed above, including the aircraft turbojet engine according to Claim 9, wherein the arms (40) crossing the secondary stream flow path (bypass flow path) of the aircraft turbojet engine (10 – Fig. 1) and to which the reinforcement of the fan casing is fastened comprise stream straightening vanes (fan outlet guide vanes – Col. 2, ll. 35 - 45).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knight, III et al. (8,616,834) in view of Oxx et al. (3,542,152).
Re Claim 11, Knight teaches the invention as claimed and as discussed above, including a nacelle comprising a fan casing (Fig. 1) according to Claim 1.  Knight as discussed above, is silent on wherein the nacelle comprises acoustic panels supported by inner surfaces of the wall of the fan casing, the acoustic panels forming at least one portion of an inner skin of the nacelle that externally delimits the secondary stream flow path of the turbojet engine.
Oxx teaches, in Figs. 1 – 3, a similar nacelle having acoustic panels (12) supported by inner surfaces of the wall of the fan casing (16), the acoustic panels (12) forming at least one portion of an inner skin (shown in Fig. 1) of the nacelle that externally delimits the secondary stream flow path (bypass flow path) of the turbojet engine (10 – Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with the acoustic panels supported by inner surfaces of the wall of the fan casing, the acoustic panels forming at least one portion of an inner skin of the nacelle that externally delimits the secondary stream flow path of the turbojet engine, taught by Oxx, to facilitate broad band resonant sound absorption where said acoustic panels were compatible with the environmental conditions encountered within the turbojet engine, Oxx – Col. 1, ll. 25 – 35.


Claims 1, 2, and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thrash et al. (8,220,588) in view of Knight, III et al. (8,616,834).
Regarding Claim 1, Thrash teaches, in Figs. 4 - 20, the invention as claimed, a fan casing for an aircraft bypass turbojet engine (Fig. 4), the fan casing comprising: one single wall (best seen in Fig. 11 marked-up below) configured to form at least one portion of an outer skin (1102 – Fig. 11) of a nacelle (Fig. 4), the wall comprising at least one reinforcement (1108 - truss core) for stiffening the fan casing, the at least one reinforcement being formed by a portion of the wall forming at least one annular area (as shown in Fig. 7 the truss core was an annular structure) projecting towards an inside of the nacelle and/or having an overthickness.  Thrash is silent on said at least one reinforcement being further configured for fastening the fan casing to arms crossing a secondary stream flow path of the turbojet engine.

    PNG
    media_image2.png
    647
    1011
    media_image2.png
    Greyscale

Knight teaches, in Figs. 1 – 8, a similar aircraft bypass turbojet engine (10 – Fig. 1) having arms (40) crossing a secondary stream flow path (bypass flow path) of the turbojet engine (10 – Fig. 1) that were configured for fastening (88 – bolt holes, Col. 4, ll. 30 - 40) to the fan casing wall reinforcement location (overthickness areas labeled in Fig. 8 marked-up above). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thrash, with the arms crossing a secondary stream flow path of the turbojet engine, said arms configured to for fastening to the fan casing, because all the claimed elements, i.e., the aircraft bypass turbojet engine having a fan casing with a wall comprising at least one reinforcement for stiffening the fan casing, the at least one reinforcement being formed by a portion of the wall forming at least one annular area projecting towards an inside of the nacelle and arms crossing a secondary stream flow path of the aircraft bypass turbojet engine that were configured for fastening to the fan casing wall reinforcement location, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., bolting the tip (48) of the arm (40) using the bolt hole locations to the reinforcement (1108 – truss) at the locations indicated in Fig. A marked-up below would have facilitated fastening the arm to the wall while minimizing the bolt lengths thereby minimizing the weight and cost of said bolts.. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).

    PNG
    media_image3.png
    747
    640
    media_image3.png
    Greyscale

Re Claim 2, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, and Thrash further teaches, wherein the at least one reinforcement (1108 - truss core) extends annularly (as shown in Fig. 7 the truss core was an annular structure) and has a longitudinal cross-sectional profile substantially similar to a W (best seen in Fig. 11 marked-up below) or U shape.
Re Claim 4, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, and Thrash further teaches, wherein the at least one reinforcement configured for fastening the fan casing to arms has a W-shaped (best seen in Fig. 11 marked-up above) longitudinal cross-sectional profile.
Re Claim 5, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, and Thrash further teaches, best seen in Fig. 11 marked-up above, wherein the at least one reinforcement forms at least one cavity (labeled) opening onto the outer skin (1102).
Re Claim 6, [Refer to the 112(b) rejection above.] Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, and Thrash further teaches, wherein the at least one cavity is configured to receive at least one equipment of a propulsion unit.  The functional limitation “configured to receive at least one equipment of a propulsion unit” is interpreted as only requiring the ability to perform the function and it therefore not interpreted as a positive limitation because the unknown propulsion unit equipment is not positively recited as being located in said at least one cavity.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).
Re Claim 7, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, and Thrash further teaches, in Fig. 11 marked-up above, wherein the at least one cavity (labeled) is configured to be covered by a cowl, a panel (1102 – outer skin) or a closure hatch.
Re Claim 8, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above; except, wherein the cowl, the panel or the closure hatch is removable.  Thrash further teaches, in Figs. 7, 21, and 22, the fan casing assembly from a plurality of part following the process of flowcharts of Fig. 21 or Fig. 22.  Examiner takes Official Notice that is was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that any structure assembly by man could also be disassembled by man therefore, the panel of Thrash, i.v., Knight, was removable because the fan casing of Thrash, i.v., Knight, would have been assembled by humans.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to Thrash, i.v., Knight, to have the cowl, the panel or the closure hatch is removable because any structure assembly by man could also be disassembled by man therefore, the panel of Thrash, i.v., Knight, would have been removable.
Re Claim 9, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, including an aircraft turbojet engine (Fig. 4 - Thrash) comprising a fan casing according to Claim 1.
Re Claim 10, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, including the aircraft turbojet engine according to Claim 9.  Thrash, i.v., Knight, as discussed above, are silent on wherein the arms crossing the secondary stream flow path of the aircraft turbojet engine and to which the reinforcement of the fan casing is fastened comprise stream straightening vanes.
Knight further teaches wherein the arms (40) crossing the secondary stream flow path (bypass flow path) of the aircraft turbojet engine (10 – Fig. 1) and to which the reinforcement of the fan casing is fastened comprise stream straightening vanes (fan outlet guide vanes – Col. 2, ll. 35 - 45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thrash, i.v., Knight, with the arms crossing the secondary stream flow path of the aircraft turbojet engine and to which the reinforcement of the fan casing is fastened comprise stream straightening vanes, because all the claimed elements, i.e., the aircraft bypass turbojet engine having a fan casing with a wall comprising at least one reinforcement for stiffening the fan casing, the at least one reinforcement being formed by a portion of the wall forming at least one annular area projecting towards an inside of the nacelle and arms crossing the secondary stream flow path of the aircraft turbojet engine and to which the reinforcement of the fan casing is fastened comprise stream straightening vanes, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., said arms (known in the art as fan outlet guide vanes) would have facilitated maximizing the propulsive thrust by straightening the bypass airflow downstream of the fan so that the circumferential velocity (corkscrew airflow path) of said bypass air would be changed to axial velocity, i.e., parallel to the longitudinal axis of the aircraft bypass turbojet engine. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thrash et al. (8,220,588) in view of Knight, III et al. (8,616,834) in view of Hemmelgarn et al. (6,290,455).
Re Claim 3, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above; except, wherein another reinforcement having a U-shaped longitudinal cross-sectional profile is configured to surround a fan.
Hemmelgarn teaches, in Figs. 1 – 3, a similar aircraft bypass turbojet engine (10 – Fig. 1) having a reinforcement having a U-shaped longitudinal cross-sectional profile (62-66-62 – Fig. 2 or 72-hatched structure-72 – Fig. 3) is configured to surround a fan (30, Col. 3, ll. 40 – 50 teaches that location 110 was approximately radially opposite the fore edge of the fan blade tip while location 112 was approximately radially opposite the aft edge of the fan blade tip).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thrash, i.v., Knight, with the another reinforcement having a U-shaped longitudinal cross-sectional profile is configured to surround a fan, taught by Hemmelgarn, to facilitate meeting vibrational requirements by increasing the stiffness of the wall, Hemmelgarn – Col. 3, ll. 15 -20 and Col. 4, ll. 5 – 10. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thrash et al. (8,220,588) in view of Knight, III et al. (8,616,834) in view of Oxx et al. (3,542,152).
Re Claim 11, Thrash, i.v., Knight, teaches the invention as claimed and as discussed above, including a nacelle comprising a fan casing (Fig. 4) according to Claim 1.  Thrash, i.v., Knight, as discussed above, is silent on wherein the nacelle comprises acoustic panels supported by inner surfaces of the wall of the fan casing, the acoustic panels forming at least one portion of an inner skin of the nacelle that externally delimits the secondary stream flow path of the turbojet engine.
Oxx teaches, in Figs. 1 – 3, a similar nacelle having acoustic panels (12) supported by inner surfaces of the wall of the fan casing (16), the acoustic panels (12) forming at least one portion of an inner skin (shown in Fig. 1) of the nacelle that externally delimits the secondary stream flow path (bypass flow path) of the turbojet engine (10 – Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thrash, i.v., Knight, with the acoustic panels supported by inner surfaces of the wall of the fan casing, the acoustic panels forming at least one portion of an inner skin of the nacelle that externally delimits the secondary stream flow path of the turbojet engine, taught by Oxx, to facilitate broad band resonant sound absorption where said acoustic panels were compatible with the environmental conditions encountered within the turbojet engine, Oxx – Col. 1, ll. 25 – 35.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741